NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUL 31 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
GERALDO ORTEGA; MICHAEL D.                       No.   14-56034
PATTON, individually and on behalf of
themselves, all others similarly situated,       D.C. No.
and the general public,                          2:07-cv-08336-BRO-SH

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

J. B. HUNT TRANSPORT, INC., an
Arkansas corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                        Argued and Submitted April 4, 2017
                               Pasadena, California

Before: WARDLAW and CALLAHAN, Circuit Judges, and KENDALL,**
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Virginia M. Kendall, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Appellants Gerardo Ortega and Michael Patton (together, “Plaintiffs”) filed

a class action against Appellee J.B. Hunt Transport, Inc. (“J.B. Hunt”), alleging

that J.B. Hunt’s compensation system violated California’s minimum wage, meal

break, and rest break laws. The district court found that the Federal Aviation

Administration Authorization Act (“FAAAA”), 49 U.S.C. § 14501 et seq.,

preempted Plaintiffs’ claims. The district court granted J.B. Hunt’s motion for

judgment on the pleadings regarding Plaintiffs’ meal and rest break claims, and

then granted J.B. Hunt’s motion for summary judgment on Plaintiffs’ minimum

wage claims. The district court determined that these laws significantly impacted

J.B. Hunt’s prices, routes, and services, and thus were preempted by the FAAAA.

Ortega appealed these decisions. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We vacate and remand.

      1.     “A district court’s decision regarding preemption is reviewed de

novo.” Californians for Safe & Competitive Dump Truck Transp. v. Mendonca,

152 F.3d 1184, 1186 (9th Cir. 1998). A “district court’s grant of summary

judgment” is also reviewed de novo, Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014,

1018 (9th Cir. 2011), as is a decision granting judgment on the pleadings under

Federal Rule of Civil Procedure 12(c), Berg v. Popham, 412 F.3d 1122, 1125

(9th Cir. 2005).


                                          2
       2.     While this case was pending on appeal, we decided Dilts v. Penske

Logistics, LLC, 769 F.3d 637 (9th Cir. 2014). There, we found that California’s

meal and rest break laws are not “related to” prices, routes, or services, and

therefore are not as a matter of law preempted by the FAAAA. Id. at 647–48

& n.2. The district court did not have the benefit of our decision in Dilts, and that

decision compels the conclusion that the district court erred in granting J.B. Hunt’s

motion for judgment on the pleadings on Plaintiffs’ meal and rest break claims.

       3.     The district court similarly erred in granting summary judgment in

J.B. Hunt’s favor on Plaintiffs’ minimum wage claims. In Mendonca, we held that

that “[w]hile [California’s prevailing wage law] in a certain sense is ‘related to’

[the plaintiff’s] prices, routes and services, . . . the effect is no more than indirect,

remote, and tenuous.” 152 F.3d at 1189. In Dilts, we reiterated that the FAAAA

does not preempt state wage laws, even if those laws differ from state to state and

motor carriers must take these into account. 769 F.3d at 647–48.

       VACATED AND REMANDED.




                                             3